United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1825
                                    ___________

Terri Davison,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri
City of Lone Jack, Missouri,             *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                         *
                                         *
                                    ___________

                               Submitted: December 17, 2004
                                  Filed: January 31, 2005
                                   ___________

Before MELLOY, BOWMAN, and BENTON, Circuit Judges
                         ___________

PER CURIAM.

      After one month as an employee of Lone Jack, Missouri, Terri Davison
resigned. She sued the city and four police officers, claiming she was denied equal
protection of law and constructively discharged due to her gender. The district court1
granted summary judgment, finding no genuine issue as to material facts and that
Lone Jack was entitled to judgment as a matter of law (the individual defendants


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
having been dismissed). This court reviews de novo the grant of summary judgment,
viewing the facts (and reasonable inferences) in the light most favorable to Davison.
Rose - Matson v. NME Hospitals, Inc., 133 F.3d 1104, 1107 (8th Cir. 1997).
Jurisdiction being proper under 28 U.S.C. § 1291, this court affirms.

        Intentional sexual harassment by persons acting under the color of state law
violates equal protection. See Moring v. Arkansas Dept. of Corrections, 243 F.3d 452
(8th Cir. 2001). To be actionable under 42 U.S.C. § 1983, sexual harassment must
be sufficiently severe or pervasive to alter the conditions of employment and create
an abusive working environment. See Meritor Savings Bank v. Vinson, 477 U.S. 57,
67 (1986). "Relevant factors for determining whether conduct rises to the level of
abusiveness include the frequency of the discriminatory conduct; its severity; whether
it is physically threatening or humiliating, or a mere offensive utterance; and whether
it unreasonably interferes with an employee's work performance." Ottoman v. City
of Independence, Mo., 341 F.3d 751, 760 (8th Cir. 2003). These factors are judged
from the perspective of a reasonable person in the plaintiff's position, considering all
the circumstances. See Oncale v. Sundower Offshore Services, Inc.,118 S.Ct. 998,
1003 (1998).

       In support of her sexual harassment and hostile-work-environment claims,
Davison emphasizes she daily overheard officers make offensive and vulgar
statements about women. But, she acknowledges that no gender-related statements
were directed at her. See Blackmon v. Pinkerton Security & Investigative Serv., 182
F.3d 629 (8th Cir. 1999). Although the officers' (alleged) statements about women
were lewd and offensive, they "do not constitute discriminatory intimidation,
ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of
[Davison's] employment and create an abusive working environment." Id. Mere
offensive utterances do not constitute sexual harassment, nor create a hostile-work
environment. See Harris v. Forklift Systems, Inc., 510 U.S. 17, 23 (1993). Davison



                                          -2-
failed to demonstrate she was subjected to sexual harassment and a hostile work
environment.

       Davison also claims to have been constructively discharged. For an employee
to be constructively discharged, an employer must have deliberately created
intolerable working conditions with the intention of forcing the employee to quit.
Summit v. S-B Power Tool, 121 F.3d 416, 421 (8th Cir. 1997). An employee who
resigns without giving the employer a reasonable chance to resolve a problem has not
been constructively discharged. See Phillips v. Taco Bell Corp., 156 F.3d 884, 890
(8th Cir. 1998).

       Here, Davison failed to present evidence that the officers deliberately made
offensive remarks with the intent to force her to resign because of her gender. She
admitted that she had no idea whether the remarks were made because of her gender.
In fact, Davison stated that the reason she resigned was to accept a higher paying job.

       Further, Davison did not give Lone Jack an opportunity to resolve the situation.
During her four-week employment, the City Council adopted a sexual harassment
policy in response to Davison's complaints. One week later, she resigned.
Afterwards, city officials requested that Davison rescind her resignation, in order to
give them an opportunity to resolve the problems. She declined. Thus, Davison
failed to demonstrate she was constructively discharged.

        The judgment of the district court granting summary judgment to Lone Jack
is affirmed.
                   ___________________________________




                                         -3-